Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered May 29, 2013. The order, among other things, denied the cross motion of defendants for summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on August 14, 2014, and filed in the Erie County Clerk’s Office on August 22, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Peradotto, Valentino, Whalen and DeJoseph, JJ.